department of the treasury internal revenel service commerce street dallas tx pax enempl and government entplles din ision release number release date legend org organization name xx date address address org address certified mail dear date date person to contact badge number contact telephone number contact address employer_identification_number deadline to petition_tax_court august 20xx this is a final notice of adverse determination that your exempt status under sec_501 of the internal_revenue_code is revoked recognition of your exemption under internal_revenue_code sec_501 is revoked effective february 20xx the following reason s you are not organized and operated exclusively for an exempt_purpose as required by internal_revenue_code sec_501 c you are not and have not been engaged primarily in activities which accomplish one or more exempt purposes you are not a charitable_organization within the meaning of sec_1_501_c_3_-1 rather your activities further a substantial nonexempt commercial purpose and serve private rather than public interests contributions to your organization are no longer deductible effective february 20xx since your exempt status has been revoked you are required to file form_1120 u s_corporation income_tax return for all years beginning on or after february 20xx income_tax returns for subsequent years are to be filed with the appropriate service_center identified in the instructions for those returns it is further determined that your failure_to_file a written appeal constitutes a failure to exhaust your available administrative remedies however if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia before the ninety-first 91st day after the date that this determination was mailed to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment to secure a petition form write to the following address please understand that filing a petition for a declaratory_judgment under sec_7428 will not delay the processing of subsequent income_tax returns and assessment of any taxes due the last day for filing a petition for declaratory_judgment is august 20xx you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access you tax information and can help you get answers you can call and ask for the taxpayer_advocate assistance or you can contact the advocate from the site where this issue was determined by writing to taxpayer_advocate assistance cannot be used as substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determination nor extend the time fixed by law that you have to file a petition in court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling this letter should be kept within your permanent records if you have any questions please contact the person whose name and telephone number are shown above sincerely nanette m downing director eo examinations enclosures publication pan ene mpe and governviene en eeetes diniston org address department of the treasury internal revence service liege eo examinations evsininer’s address pvaniiner’s vddress date date form number tax_year ended taxpayer_identification_number person to contact employee identification_number employee telephone number phone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings please sign and return the enclosed form_6018 consent to proposed action - sec_7428 if you have already given us a signed form_6018 you need not repeat this process we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at lf you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation enclosures form_6018 publication publication report of examination sincerely nanette m downing acting director eo examinations in lieu of letter schedule number or exhibit explanations of items tax identification_number year period ended january 20xx form 886-a en name of taxpayer org legeng org organization name state state dir-1 xx date director address addre sec_1 co-1 co-2 city city companies issue whether org is operated exclusively for exempt purposes within the scope of internal_revenue_code sec_501 facts org was incorporated on january 19xx as a non-profit corporation in the state of state org is a booster club for co-1 also known as co-1 a for-profit entity on january 20xx org was issued a determination_letter advising the organization of recognition of exempt status under sec_501 c of the internal_revenue_code irc and an advance_ruling on the foundation status under sec_509 a a final_determination letter issued on april 20xx provided classification as a public charity status under code sec_170 b a v1 the articles of incorporation purpose clause as stated reads to raise funds to promote competitive athletic activities for children ages in the field of dance and cheerleading the organizing document was amended during the application process to include the following clauses a the organization is organized exclusively for charitable religious educational and or scientific purpose under sec_501 c of the irc b no part of the net_earnings of the organization shall inure to the benefit of or be distributable to its members trustees officers or other private persons except that the organization shall be authorized and empowered to pay reasonable_compensation for the services rendered and to make payments and distributions in furtherance of the purposes set forth in the purpose clause hereof upon dissolution of the organization assets shall be distributed for one or more exempt purposes within the meaning of sec_501 c of the irc c during the application process for exemption the irs determination specialist inquired regarding the relationship with co-1 the organization answered was the organization conducts its practice at the co-1 located at address city state in its description to the department for recognition of exemption the following details are provided the organization is not a member organization all fundraising dollars are to be used for the benefit of all athletes it is not mandatory for all athletes to participate in fundraising activities it is voluntary the organization will provide financial assistance for those children that their parents cannot provide it is determined based on the need of the individual athlete on a case by case approach see exhibit-1 form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a a schedule number or exhibit - explanations of items tax identification_number year period ended january 20xx name of taxpayer org the organization’s sources of financial support are fundraising activities through individual or business members and corporate donations as stated on its application_for exemption form_1023 part q2 exhibit-2 fund raising activities are conducted entirely by the athletes and volunteers from the membership and include car washes sales of concessions yard sales and oral solicitation of community business support form part it q3 exhibit-2 org filed form_990 return for the year ending january 20xx within part iii of form_990 the organization stated that their primary exempt_purpose is to provide with cheerleading instructions paid for by grants question 3a part iii ask if the organization make grants for scholarship the answer provided was checked as no question sec_22b part ii form_990 grants and allocations list dollar_figure on cash contributions for program expenses org primary income source is derived from fundraising events public contributions donations individual and corporate the organization_expenses are primarily cash contributions to co-1 for-profit entity and co-1 related expenses see exhibit-3 the examination revealed that a substantial part of its total income came from corporate and individual donations donation forms give donors the option to write how they would like to applied their donations a reviewed of copies of donated checks and bank deposit slips show individual names as the recipients of the donations in some instances family owned business donations to their sons or daughters see exhibit-4 this has raised concerns and complaints from students’ parents who believe they are raising funds for their sons or daughters but do not receive a scholarship these allegations are supported based on copies of co-1 website comments asking parents that they can make or request a tax deductible donation from family and friends even the company they work for to their child’s account see pg-11 exhibit-4 during the year under audit org was closely associated with a privately owned for-profit co-1 co-1 fully owned by dir-1 who is also a controlling officer and register agent for org non-for-profit co-2 students participate in various state and national competitions the competitive teams or individuals that org claims to sponsor are members students of the all-star program at co-2 the all-stars competitive teams compete at various skill levels and they are selected for scholarships based on their talent and financial needs when revenue_agent requested information on selection criteria and documentation there was only a list of individual names provided who supposedly received the funds form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rey date - - schedule number or exhibit explanations of items name of taxpayer org - tax identification_number year period ended january 20xx _ a reviewed of org’s bank statements cancel checks and general ledger program expenses show that of total expenses were checks written to co-1 for-profit when dir-1 director of eo and owner of co-1 was asked about how org exempt_purpose is accomplished through cash donations to co-1 she responded that program expenses and grants to co-1 include training uniforms shoes travel_expenses to regional and national competitions for the all-stars teams but again there was no substantiation for individual scholarships received and criteria used see exhibit-5 additionally some fund raising activities like the domino’s fundraiser required athletes to sell a certain quota to received a prize and a minimum for an entire team to receive free camp outfits and free cards for everyone contrary to information submitted to determination specialist see pg-4 of exhibit-1 article ii of the articles of incorporation state that directors will be appointed initially from the community followed by yearly elections there were no meeting minutes of officers available to determine if elections have ever taken place but documents from the initial application_for exemption and state division of corporations website show dir-1 as the director and register agent since march 20xx to present exhibit-6 government position based on the facts of the examination it is our position that your organization is not operated exclusively for purposes within the scope of sec_501 and as a result your organization does not qualify for exemption under sec_501 of the internal_revenue_code sec_501 of the code provides exemption from federal_income_tax for organization's organized and operated exclusively for educational charitable or religious purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual in addition sec_1_501_c_3_-1 of the regulations states that an organization is not operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest it must not be operated for the benefit of designated individuals or the persons who created it it is the government's position that dir-1 owner of co-2 for-profit entity controls the booster club as the primary officer fund raising event flyers urge parent-members to participate in the various fundraising activities for the benefit of all athlete members on the competitive teams org serves as a tool to raised funds for individual team members and for parents to pay for their own child fees at co-1 with tax free dollars org is not supporting the promotion of youth athletic competition but is primarily supporting the children and parents based upon their participation in the organizations fundraising events form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rey date name of taxpayer org schedule number or exhibit explanations of items tax identification_number year period ended january 20xx org requires parents-team members to participate in some fundraising activities classic coolie dough domino’s pizza card for the benefit of all team members donors can make tax free donations to their own child accounts at co-1 through org and corporate sponsors can designate their donations to specific individual or to a general fund account proportionally credited based upon participation and donations received child accounts are the parent-athletes and dir-1 eo officer are considered insiders of the organization because they are in position to have control or influence over the activities of the exempt_organization and the for-profit the requirement that team members participate in the fundraising activities and the call to parents to make tax free donations to their child’s training at co-1 causes a direct benefit to athlete parents and to dir-1 who controls both organizations consequently the earnings_of the exempt_organization are being used directly by co-2 to pay for benefits to specific individuals and for co-2 expenses rather than to a class of competitive athletes who cannot afford to pay the organization is allowing the earnings_of the exempt_organization to inure to the benefit of specific insiders parents and officer owner inurement of income is prohibited under sec_501 without regard to the amount_involved like the organization in 326_us_279 the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes org activities are similar to the organization described in revrul_69_175 1969_1_cb_149 in which a group of parents got together and provided bus transportation for their own school children to and from the school their children attended the organization was found to serve a private rather than a public interest and was not exempt under sec_501 the examination revealed that of total org expenses are direct cash donations to co-2 there was no documentation provided that shows how who and any criteria used for athletes selection to received scholarship donations when requested the exempt_organization provided a list of individual athletes who supposed to have received scholarship donations but no documentation as to how they were selected was received additionally some co-2 expenses show direct payments from the exempt_organization account org’ use of co-2 private facility and direct cash donations resulted in a substantial private benefit to its owner and accordingly benefiting a commercial enterprise org operations are not exclusively charitable within the meaning of sec_501 c law sec_501 of the code describes certain organizations_exempt_from_taxation under sec_501 of the code and reads as follows corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a nae schedule number or exhibit explanations of items name of taxpayer _org ' tax identification_number year period ended january 20xx for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of any candidate for public_office sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 of the code the organization must be one that is both organized and operated exclusively for one or more of the purposes specified in that section if an organization fails to meet either the organizational or operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization will not be regarded as operated exclusively for exempt purposes if more than an insubstantial part of its activities is not in furtherance of exempt purposes thus to qualify for exemption the organization must show that it engaged primarily in activities which accomplished that exempt_purpose the organization will not qualify for exemption if a nonexempt activity is more than an insubstantial part of its activities or if an activity of the organization has more than an insubstantial nonexempt purpose sec_1_501_c_3_-1 d ii of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the income_tax regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense and includes the advancement of education and the promotion of social welfare by organizations designed to combat juvenile delinquency sec_1 c -1 d of the regulations defines the term educational as including the instruction or training of the individual for the purpose of improving or developing his capabilities or the instruction of the public on subjects useful to the individual and beneficial to the community revenue rulings revrul_69_175 1969_1_cb_149 states that when a group of individuals associate to provide a cooperative service for themselves they are serving a private interest by providing form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a na aaa schedule number or exhibit explanations of items name of taxpayer org tax identification_number year period ended january 20xx - - bus transportation for school children the organization is enabling the participating parents to fulfill their individual responsibility of transporting their children to school thus the organization serves a private rather than a public interest accordingly it is not exempt from federal_income_tax under sec_501 of the code revrul_65_2 1965_1_cb_227 jan describes an organization which is organized and operated exclusively for the purpose of teaching a particular sport to the children of a community by providing free instruction free equipment and facilities the foundation was formed to provide educational and character building programs for the children of the community its activities consist of conducting clinics for student players at playgrounds and at parks coaching clinics for instructors of the student players provide free instruction in schools playgrounds and parks and furnish free equipment to those children who are unable to afford such equipment stimulates interest in its program through the use of film and other instructional devices its program and facilities are available to any child in the community who desires to participate is physically able and has reached the qualifying age level the ruling concludes that the organization's activities of instructing individuals to develop heir capabilities are educational further its furnishing of free instruction equipment and facilities to children of the community is accomplishing the charitable purpose of combating juvenile delinquency accordingly the organization qualifies for exemption under sec_501 revrul_9_215 1980_2_cb_174 describes an organization which is organized and operated to develop promote and regulate a sport for junior players and to promote sportsmanlike competition for junior players in a particular state the organization is comprised of affiliated individual associations clubs leagues and teams each club may be comprised of any number of teams the organization organizes local and state-wide competition for individuals under years of age promulgates rules organizes officials and presents seminars for players coaches and referees the organization provides a framework for protests appeals and procedures it also distributes a newsletter and otherwise encourages the growth of the sport throughout the state this ruling holds that the organization's activities combat juvenile delinquency and promote the education of children therefore the organization qualifies for exemption under sec_501 court cases 326_us_279 the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes taxpayer’s position a draft report of examination was provided to the organization the organization has not provided any information as to their position at this time form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a aaa explanations of items name of taxpayer _org tax identification_number year period ended january 20xx conclusion based on the facts presented above the method in which org operates results in the inurement of its income to its parent-members and to the owner of co-1 co-2 org exemption should be revoked effective february 20xx form_1120 returns should be filed for the tax periods after february 20xx form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service
